EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT, dated as of November 20, 2015 (the "Agreement"),
is entered into by and between US HIGHLAND, INC., an Oklahoma corporation (the
"Company"), and CRAIGSTONE, LTD. (the "Stockholder").

 

WITNESSETH:

 

WHEREAS, Stockholder is the owner of an aggregate of Twenty Two Million, Six
Hundred Sixty Six Thousand, Six Hundred Sixty Seven (22,666,667) shares of
common stock, par value $0.01 per share (the "Common Stock"), of the Company;

 

WHEREAS, Stockholder wishes to exchange Twenty Million (20,000,000) shares of
Common Stock of the Company for an aggregate of Five Thousand (5,000) shares of
Series B Convertible Preferred Stock, par value $0.01 per share (the "Series B
Preferred Stock"), of the Company on a 1-for-4,000 basis (i.e., 1 share of
Series B Preferred Stock for every 4,000 shares of Common Stock) (the "Share
Exchange"); and

 

WHEREAS, Stockholder and the Company wish to effectuate the Share Exchange
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
"Securities Act").

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 



1.

Stockholder and the Company hereby agree to exchange Twenty Million (20,000,000)
shares of Common Stock (the "Shares") held by the Stockholder for an aggregate
of Five Thousand (5,000) shares of Series B Preferred Stock (the "Preferred
Shares") of the Company pursuant to Section 3(a)(9) of the Securities Act.

2.

Concurrently with the execution and delivery of this Agreement, Stockholder
shall deliver to the Company one or more certificates evidencing the Shares,
with duly endorsed Stock Power(s), and the Company shall promptly issue one or
more certificates evidencing the Preferred Shares to Stockholder.

3.

Stockholder represents and warrants to, and covenants and agrees with the
Company as follows:



 

a.

Stockholder is authorized to enter into this Agreement and to consummate the
Share Exchange.

 





 1

 

 



b.

Stockholder has not given anything nor will give anything in exchange for the
Preferred Shares other than the Shares.

c.

Stockholder is exchanging the Shares for the Preferred Shares for its own
account for investment only and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof.

d.

Stockholder is (i) an "accredited investor" as defined under Rule 501(a) of
Regulation D promulgated under the Securities Act, and (ii) experienced in
making investments of the kind described in this Agreement and the related
documents, (iii) able to protect its own interests in connection with the
transactions described in this Agreement, and the related documents, and (iv)
able to afford the entire loss of its investment in the securities of the
Company.



 

4.

Stockholder and the Company hereby represent and warrant that no commission or
other remuneration has been paid or given directly or indirectly for the
solicitation of the Share Exchange.

5.

The Company represents and warrants that it is authorized to enter into this
Agreement and to consummate the Share Exchange and that the Preferred Shares,
when issued in accordance with this Agreement, shall be fully paid,validly
issued, and nonassessable, and not subject to any preemptive rights or any
liens, claims, equities, encumbrances, or security interests or any restrictions
on the transfer thereof other than those set forth in this Agreement, the
Amended and Restated Certificate of Designations of the Series C Preferred Stock
or imposed by law.

6.

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Oklahoma. A facsimile transmission of this signed Agreement
shall be legal and binding on all parties hereto. This Agreement may be signed
in one or more counterparts, each of which shall be deemed an original. The
headings of this Agreement are for convenience of reference and shall not form
part of, or affect the interpretation of, this Agreement. If any provision of
this Agreement shall be invalid or unenforceable in any jurisdiction, such
invalidity or unenforceability shall not affect the validity or enforceability
of the remainder of this Agreement or the validity or enforceability of this
Agreement in any other jurisdiction. This Agreement may be amended only by an
instrument in writing signed by the party to be charged with enforcement. This
Agreement, and the Shares attached hereto, contains the entire agreement of the
parties with respect to the subject matter hereto, superseding all prior
agreements, understandings or discussions.

7.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which taken together shall constitute one and
the same instrument. Telecopied or email (via PDF) signatures shall be deemed to
have the same effect as an original.

 

[SIGNATURE PAGE TO FOLLOW]

 



 2

 

 

IN WITNESS WHEREOF, the Company and Stockholderhave caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 

 

US HIGHLAND, INC.

 

    By:/s/ Josh Whitaker

 

 

Name:  

Josh Whitaker

 

 

Title:  

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

STOCKHOLDER:  

 

 

 

 

 

 

CRAIGSTONE, LTD.  

 

 

 

 

 

 

By:

/s/ Kenneth Ciapala

 

 

Name:  

Kenneth Ciapala

 

 

Title:  

Director

 



 

 

 

3



--------------------------------------------------------------------------------

